Citation Nr: 1524279	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-21 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an increased rating in excess of 10 percent for residuals of an arthroplasty of the bilateral middle toes (foot condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1967 to June 1969, to include service in Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim for an increased rating for his service-connected foot condition.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA was conducted. 

While the Veteran's claim for increased rating in excess of 10 percent is granted herein, the Board finds that additional development is necessary in light of the evidence of record to determine if an even higher rating is warranted for the Veteran's present condition. Therefore, the issue of increased rating in excess of 20 percent for a bilateral foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

For the entire appeals period, the Veteran suffered from moderately-severe symptoms of his bilateral foot condition, manifested by pain, tenderness, and restricted range of motion, with X-ray evidence of osteoarthritis and brachymetasalia.  


CONCLUSION OF LAW

The criteria for a rating of 20 percent for a bilateral foot condition have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71(a), Diagnostic Code (DC) 5299-5284 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The RO provided VCAA notice with respect to the Veteran's claims. As here, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, private medical records, and VA medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). However, "there is no reasons or bases requirement imposed on examiners." Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "'evaluation of the claimed disability will be a fully informed one.'"Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.  

Increased Ratings - In General 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4 (2014). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. See 38 C.F.R. § 4.2. It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities. 38 C.F.R. § 4.14. It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). The United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, at 592. Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). As will be further explained below, in making the determination for a higher rating than that currently assigned for the Veteran's claimed conditions, the Board notes that it took into account the Veteran's complaints of pain, and was cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.

Increased Rating - Bilateral Foot Condition

The Veteran's bilateral foot disability is currently rated as 10 percent disabling under Diagnostic Code (DC) 5299-5284, which applies to injuries of the foot. 38 C.F.R. § 4.71(a), DC 5284 (2014); see also 38 C.F.R. § 4.27 (explaining and setting forth the procedure for assigning hyphenated ratings). Under this Code, moderate foot injury warrants a 10 percent rating; moderately severe foot injury warrants a 20 percent rating; and, severe foot injury warrants a 30 percent rating. If actual loss of the foot is shown, a 40 percent rating is warranted. 38 C.F.R. § 4.71(a), DC 5284.

The Board notes, however, that words such as "mild," "moderate," "severe," and "pronounced" are not defined in the Rating Schedule or in the regulations. Consequently, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).

The Veteran contends that his service-connected bilateral foot condition is much more severe than that represented by his current 10 percent rating. Specifically, he feels that his condition is rather severe, as he experiences constant pain in both his feet and flare-ups after prolonged standing or walking. The Board notes that the competent evidence shows that the Veteran's bilateral foot condition is manifested by pain, tenderness, and flare-ups, with some restrictions of motion. The evidence reveals that the condition has also progressively deteriorated since his initial rating of 10 percent in 1981. As such, the Board finds that the next higher rating of 20 percent, for a moderately-severe foot condition, is warranted, and the Veteran's claim for increased rating for the relevant period must be granted. 

As noted above, the Veteran is currently rated, for this period, 10 percent disabling. This rating designation represents a moderate level of disability due to his service-connected bilateral foot condition. The Board notes that this rating assignment has been effective since May 1981, shortly after he was service-connected for this disability. The Veteran claims, and the evidence reflects, that his condition has progressively gotten worse since that rating decision, and, again, that his current condition is much more severe than that represented by this current rating. 

The Board notes that the lay statements of record from the Veteran have been consistent in expressing his pain throughout this appeals process. Indeed, the Veteran has consistently expressed the constant pain that he experiences as a result of his foot condition. He has contended that this condition prevents him from walking or standing for a prolonged period of time, and that orthotic remedies such as inserts have not helped, and does little to relieve the pain. Overall, the Veteran asserts that this condition has severely affected his everyday life. 

In March 2011, the Veteran was afforded a VA Compensation and Pension (C&P) examination for his bilateral foot condition. During the examination the Veteran reported that he experienced swelling, stiffness, fatigability, weakness and lack of endurance, with constant pain in both his feet. On examination, the examiner noted objective evidence of tenderness on palpation, and bunions. The report noted rigid and flattened metatarsophalangeal joint, and an antalgic gait, favoring the right hip. No X-ray diagnostics were performed. The examiner ultimately diagnosed the Veteran with status post arthroplasty of the bilateral third toe, planter fasciitis, and bunions. However, the examiner noted that the latter two were unrelated to his service-connected condition. 

In addition to the March 2011 examination, the Veteran has submitted an August 2013 private examination on his bilateral foot condition. In that report, the private examiner noted a similar deteriorating disability picture as noted by the evidence already of record. During the examination, the Veteran was noted to report severe pain in his feet, bilaterally, with little to no relief using inserts or other special footwear. On examination the private examiner noted tenderness and pain, along with restricted range of motion. X-ray diagnostic showed osteoarthritis and brachymetasalia. 

The evidence of record also contains relevant VA treatment records for the Veteran's foot condition. The Board finds that these records again reveals that the Veteran suffers from constant pain from his foot condition, and that several attempts to resolve the pain using inserts and orthopedic shoes has not worked. The treatment records also show that the Veteran's pain progressively worsening through the years with complaints of numbness and sharp shooting pains from the sole of his feet. The Board finds that such is evidence of a progressively worsening disability related to the Veteran's foot condition, and an indication of increased symptomology. 

The Board finds that both the medical and lay evidence show a progressively deteriorating condition, with symptoms increasing in both frequency and severity, which the Veteran has consistently asserts. The record shows complaints of symptoms such as stiffness, numbness, and sharp pain, with flare-ups during prolonged walking and/or standing. The Board finds such lay assertions both competent and credible. Therefore, based on a careful review of all the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's bilateral foot disability does constitute a moderately-severe disability, and an increased rating to at least the next higher rating of 20 percent is warranted.

The Board, however, does not find that a rating in excess of 20 percent is warranted, based on the evidence of record at this time. As noted above, a 30 percent rating is only warranted if a foot condition is manifested by severe symptoms. The Board finds that such level of symptomology has not been reached by the Veteran's current disability picture and therefore, a 30 percent rating is not warranted. As will be explained below in the Remand portion of this decision, further evidentiary development is required as to ascertain the Veteran's present level of disability. 

The Board has considered other applicable foot-related diagnostic codes that might yield a higher rating. Specifically, the codes for flatfeet (5276), clawfoot (5278) and mal/non-union of tarsal/metatarsal bone are the only other codes that would yield a rating in excess of 20 percent. However, the evidence does not reveal any diagnosis, or even allegations, of the Veteran suffering from such conditions. Therefore, applications of such codes are not applicable. 38 C.F.R. § 4.71(a).

Consequently, the Board finds that evidence of record reveals that the Veteran's foot condition warrants a rating of 20 percent, and therefore, the claim for an increased rating must be granted. 

Other Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran. See 38 C.F.R. §§ 4.130, Diagnostic Codes 5258, 5260, 5261. Accordingly, the severity, frequency and kind of symptoms, the Veteran's bilateral foot condition manifests are contemplated by the rating criteria. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss. The symptoms of the Veteran's service-connected disability, are adequately compensated in the disability rating assigned and he does not have symptoms associated with his foot condition that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. 

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for his disability. There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular ratings.

Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The Veteran does not assert, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to his disability. Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

ORDER

Entitlement to a rating of 20 percent for a bilateral foot condition is granted. 


REMAND

The Board finds that additional evidentiary development is necessary to assess if the Veteran's current condition warrants a rating in excess of the 20 percent disability rating decided herein. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

As noted above, the Board finds that the evidence of record reveals that the Veteran's bilateral foot condition has progressively gotten worse since his initial rating in 1981 of 10 percent. While the Board, in this decision, has granted a 20 percent rating for the Veteran's claim for increased rating, the Board finds that the evidence of record indicates that an even higher rating may be warranted, however, additional evidentiary development is required to determine such. 

Specifically, the Board notes that in multiple lay statements from the Veteran, he has consistently reported that his condition has progressively worsened through the years, and is not properly reflected by his current disability rating. The lay statements indicate an increase in both the severity and frequency of the pain and symptoms relates to his food condition. Additionally, the Veteran's complaints show a limitation in his ability to move and stand, as prolonged movement or even standing causes flare-ups of pain. See VA Form 9, August 2013. The Board, again, finds these lay statements both competent and credible. 

Furthermore, the medical evidence, both VA and private are both at least several years old, with the last VA treatment records dated from 2011. Similarly, even the private medical examination provided by the Veteran is nearly two years old. Both records show deterioration in the Veteran's condition leading up to this decision. Accordingly, more current and recent medical evidence should be obtained to determine if any further increased in the Veteran's disability may warrant a higher disability rating. 

The Board finds that in light of the evidence discussed above, the evidence of record may no longer represent the present level of disability of the Veteran's foot disability. The Board notes that, where an increase in the disability rating is at issue for an already service-connected disability, as it is here, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, further evidentiary development must be pursued for the VA to fulfill its duty to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his bilateral foot condition that is not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

3. Once the above has been accomplished, the RO should arrange for appropriate VA C&P examination to ascertain the nature and severity of the Veteran's service-connected bilateral foot condition, to include a current diagnosis.

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file. However, the examiner should be advised that Board finds the Veteran credible and thus his history should be accepted as such, absent a compelling reason otherwise.  

d. As part of the evaluation, the examiner(s) should describe the extent to which the Veteran experiences service-related functional impairments such as weakness, excess fatigability, incoordination, or pain, including pain due to repeated use or flare-ups. The examiner should express such functional losses in terms of additional degrees of limited motion (beyond the loss shown clinically). See DeLuca v. Brown, 8 Vet. App. 202 (1995)

e. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claims. If the determination of the claims remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


